Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites: 
maintain a record of actions taken by multiple users with respect to a plurality of components in a document, wherein the record of the actions includes at least a static action and an active action taken by the multiple users with respect to the plurality of components in the document;
The specification does not support:
1) maintain a record of actions taken by multiple users  
2) wherein the record of the actions includes at least a static action and an active action
Dependent claims 2-9 do not correct the deficiencies of claim 1. 
Claims 10-20 are rejected on a similar basis as claims 1-9.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide (US 2018/0089160) in view of Martino (US 2009/0204603) in view of Godoy (US 2008/0077860) and further in view of Chen (US 2002/0184312)    
Regarding claim 1, Bastide discloses:
one or more computer readable storage media;
one or more processors operatively coupled with the one or more computer readable storage media; and
a software application comprising program instructions stored on the one or more computer readable storage media that, when read and executed by the one or more processors, direct the one or more processors to at least:
Bastide, paragraph 30, The present invention may be a system, a method, and/or a, computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.
Bastide, paragraph 35, These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions 

maintain a record of actions taken by multiple users with respect to a plurality of components in a document, 
Bastide, paragraph 23, Referring now to FIG. 3, a method of displaying a document is shown. As noted above, the document may be any form of document including, e.g., a spreadsheet, a text document, etc. Block 302 records user actions within the document. In the example of a spreadsheet document, block 302 may record such information as, e.g., the particular sheet within the document that is being accessed, a column and row position for a user's actions, and the user's identity. In some cases, the actions may be performed on several different locations within the document (e.g., if multiple separate cells are selected). In addition, block 302 records the type of action being performed. Following the spreadsheet example, exemplary actions can include navigation, viewing, selecting, formatting, updating, and editing. Block 304 assigns a weight to the actions. For example, editing a cell 104 can be weighted more heavily than simply viewing the cell.
Bastide, paragraph 19, It should be noted that the present embodiments may record actions from multiple users. For example, if a first user and a second user access the spreadsheet and perform navigation actions within the spreadsheet, a third user who has never accessed the spreadsheet before can be offered initial display options based on the recorded data from the first and second users.

wherein the record of the actions includes at least a static action 

Martino, paragraph 59, The system 100 manages and keeps safe subscriber digital content through a web interface with low complexity deployment and scalability. The system 100 increases collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution. The system 100 also manages personal media files including pictures, multimedia files, documents and video recordings. The subscriber may access the system 100 from any mobile or fixed connection. The system 100 adds value to main services by providing an integrated answer to document management needs.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Martino for the purpose of increasing collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution.   

an active action taken by the multiple users with respect to the plurality of components in the document;
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Godoy discloses: 
Godoy, paragraph 4, Electronic documents (e.g., text files, hypertext markup language (HTML) files, electronic mail (email) messages, transactions requiring processing, etc.) are commonly used to store, transfer, communicate, and/or share information between and among individuals and/or groups. In some circumstances, an electronic document prepared by one individual will be further processed by a computer software program. For example, an individual managers or departments for comment and/or action.
It would have been obvious to one off ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Godoy for the purpose of reading parsing, or otherwise utilizing all or portions of the document and forwarding them to various managers or departments for comment and/or action.
 
identify, based on the record of the actions, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to the software application;
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chen discloses:
Chen, paragraph 32, A leader 105 using the leader user client computer 104 (See FIG. 1) prepares a presentation for distribution to audience user/client computers 106-1, 106-N (See FIG. 1). The presentation is a series of foils stored in a web page storage 210 as a series of WebPages 220-1 . . . 220-N in standard HyperText Markup Language (HTML) forms. The principles of HTML document requests and response forms can be found in a number of text, for example, "Web Design In A Nutshell", by J. Niederst, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Chen for the purpose of preparing a presentation for distribution to audience user/client computers.

enable presentation, in the user interface to the software application, of the summary, wherein the summary comprises the one component.
Chen, paragraph 32, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the server 100. By scanning the time line an audience user client may access any past web page in the presentation, as will be described in connection with FIGS. 3A-D.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Cudak (US 2015/0235672).    
Regarding claim 2, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.  However, Cudak discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Cudak for the purpose of determining the popularity of each segment of a video.  
Regarding claim 4, the combination of Bastide, Martino, Godoy and Chen and cudak discloses wherein the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions and to identify the at least one component the program instructions further direct the one or more processors to identify the at lead one component based on the at least one of the user identity, the user group, the location, or the subject matter associated with each of the actions.    
[Cudak, paragraph 19, Further, sites linking to and from the content on another site might also track viewing activity.  For example, a site may provide a link to the video on the content provider’s site.  This site (also referred to herein as a linking site) may keep track – in the same manner as described above for the content provider – of how many views a particular segment(s) of the video file received from the tracking site’s users.  Additionally, in the same manner as described above, the linking site may maintain records further delineating which groups of users viewed each segment of the video file and for how long.  This information is preferable obtained in step 102]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Gates (US 2003/0235391) 

Gates, paragraph 4, The viewer, can for instance, use the VCR to selectively fast-forward, rewind, pause and replay the recording of the broadcast in a time-shifted manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation for the purpose of providing features to increase the user’s enjoyment of the video.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy, Chen and Cudak and further  in view of Kansara (US 2017/0249719). 
	Regarding claim 5, the combination of Bastide, Martino, Godoy, Chen and Cudak discloses the elements of the claimed invention as noted but does not disclose wherein to evaluate the record to identify the at least one component, the program instructions further direct the one or more processors to identify the at least one component based on a weighted average of the at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.  However, Kansara discloses:
Kansara, paragraph 109, In step 1005, dynamic video-cropping application 832 determines a location of a point of high or of highest visual interest for the video segment received in step 1001. Generally, the location of the point of high or of highest visual interest for the video segment is determined based on each of the locations of the point of high or of highest visual interest for each frame of the video segment.  In some embodiments, the location of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy, Chen and Cudak to obtain above limitation based on the teachings of Kansara for the purpose of obtaining the point of highest visual interest. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Liu (US 2019/0272335) and further in view of Bell (US 2011/0029683). 
Regarding claim 6, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose an action of the actions is allocated as the static action based on a characteristic of the action; 
However, Liu discloses:
Liu, paragraph 31, For example, the data store 205 may evaluate the data retention requests to determine any active data retention requests. An active data retention request may be an example of a retention request with an action that is due to be performed. For example, for a data retention request specifying an expiration date for a dataset, the data store 205 may determine that the data retention request is active on or after this specified expiration date. Based 
paragraph 26, The data center 120 may also utilize consolidation of work items to improve the efficiency and reduce the latency of deleting or exporting data records from a file -based system. For example, the aggregation of actions on a dataset-by-dataset basis may allow work processors to efficiently modify data stored in data center 120. Accessing a dataset in a data object store may be associated with inherent processing overhead and latency. By minimizing the number of times a work processor accesses a dataset for modification, the system 100 improves the efficiency of the data retention process. Additionally or alternatively, utilizing retention rule grace periods may allow the data center 120 to remain live during data retention procedures without a reduction of reliability. For example, the grace periods may result in repeated work item generation, identifying newly added data objects or datasets associated with a retention rule, and reliably applying the dataset modifications across all datasets stored in the data center 120.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Liu for the purpose of the data store 205 may evaluate the data retention requests to determine any active data retention requests

Regarding claim 6, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose a different action of the actions is allocated as the active action based on a different characteristic of the different action.
However, Bell discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Bell for the purpose of periodically changing or updating a value for a static attribute stored in the directory  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Dorman (US 9,507,795). 
	Regarding claim 7, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein to enable presentation of the summary, the program instructions further direct the one or more processors to enable presentation of an option to view an additional component in the file associated the at least one component.  However, Dorman discloses:
Dorman, claim 1, a conflict handling unit which aggregates for display on the user interface of the synchronization client at least tone conflict of folders and files between the collaboration location and the local location for resolution during the synchronization process, and an update handling unot which aggregates for display on the user interface of the synchronization client summary information relating to one or more updates of folders and files triggering the synchronization process, wherein display of the summary information relating to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Dorman for the purpose of providing additional options to the user.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Ternasky (US 2005/0262243). 
	Regarding claim 8, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data entity card, a photo, a table, a reference, a graph, an audio clip, or a video clip.  However, Ternasky discloses:
Ternasky, paragraph 9, The invention overcoming these and other problems in the art relates in one regard to a system and method for digital rights management in an electronic document, in which the various media components in a media object, such as text, digital photographs or other images, audio samples, video clips or other content may be separately tracked and managed to preserve and manage the diverse rights in those components. In embodiments, the componentized electronic document may for example be served to a client machine from a content server. The electronic document may in embodiments contain an embedded list of the components making up the document, along with the associated, and possibly varying, sets of rights and privileges afforded to the individual components, for example 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Ternasky for the purpose of digital rights management.  
	Regarding claim 9 the combination of Bastide, Martino, Godoy and Chen and Ternasky discloses wherein the file comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Ternasky, paragraph 9, The invention overcoming these and other problems in the art relates in one regard to a system and method for digital rights management in an electronic document, in which the various media components in a media object, such as text, digital photographs or other images, audio samples, video clips or other content may be separately tracked and managed to preserve and manage the diverse rights in those components. In embodiments, the componentized electronic document may for example be served to a client machine from a content server. The electronic document may in embodiments contain an embedded list of the components making up the document, along with the associated, and .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide  in view of Martino in view of Godoy and further Chen.     
	Regarding claim 10, Bastide discloses:
maintaining a record of actions taken by multiple users with respect to a plurality of components in a document, 
Bastide, paragraph 23, Referring now to FIG. 3, a method of displaying a document is shown. As noted above, the document may be any form of document including, e.g., a spreadsheet, a text document, etc. Block 302 records user actions within the document. In the example of a spreadsheet document, block 302 may record such information as, e.g., the particular sheet within the document that is being accessed, a column and row position for a user's actions, and the user's identity. In some cases, the actions may be performed on several different locations within the document (e.g., if multiple separate cells are selected). In addition, block 302 records the type of action being performed. Following the spreadsheet example, 
Bastide, paragraph 19, It should be noted that the present embodiments may record actions from multiple users. For example, if a first user and a second user access the spreadsheet and perform navigation actions within the spreadsheet, a third user who has never accessed the spreadsheet before can be offered initial display options based on the recorded data from the first and second users.

wherein the record of the actions includes at least a static action 
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Martino discloses:
Martino, paragraph 59, The system 100 manages and keeps safe subscriber digital content through a web interface with low complexity deployment and scalability. The system 100 increases collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution. The system 100 also manages personal media files including pictures, multimedia files, documents and video recordings. The subscriber may access the system 100 from any mobile or fixed connection. The system 100 adds value to main services by providing an integrated answer to document management needs.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Martino for the purpose of increasing collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution.   

an active action taken by the multiple users with respect to the plurality of components in the document;
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Godoy discloses: 
Godoy, paragraph 4, Electronic documents (e.g., text files, hypertext markup language (HTML) files, electronic mail (email) messages, transactions requiring processing, etc.) are commonly used to store, transfer, communicate, and/or share information between and among individuals and/or groups. In some circumstances, an electronic document prepared by one individual will be further processed by a computer software program. For example, an individual may prepare an electronic document requesting that a vendor of goods or services be paid for those goods or services. This electronic document may then be processed by a software program operable to read, parse, or otherwise utilize all or portions of the document and forward them to various managers or departments for comment and/or action.
It would have been obvious to one off ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Godoy for the purpose of reading parsing, or otherwise utilizing all or portions of the document and forwarding them to various managers or departments for comment and/or action.

identifying, based on the record of the actions, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to a software application 

Chen, paragraph 32, A leader 105 using the leader user client computer 104 (See FIG. 1) prepares a presentation for distribution to audience user/client computers 106-1, 106-N (See FIG. 1). The presentation is a series of foils stored in a web page storage 210 as a series of WebPages 220-1 . . . 220-N in standard HyperText Markup Language (HTML) forms. The principles of HTML document requests and response forms can be found in a number of text, for example, "Web Design In A Nutshell", by J. Niederst, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the server 100. By scanning the time line an audience user client may access any past web page in the presentation, as will be described in connection with FIGS. 3A-D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Chen for the purpose of preparing a presentation for distribution to audience user/client computers.

enabling presentation in the user interface to the software application, of the summary, wherein the summary comprises the one component. 
Chen, paragraph 32, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the server 100. By .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Liu (US 2019/0272335) and further in view of Bell (US 2011/0029683). 
Regarding claim 15, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose an action of the actions is allocated as the static action based on a characteristic of the action; 
However, Liu discloses:
Liu, paragraph 31, For example, the data store 205 may evaluate the data retention requests to determine any active data retention requests. An active data retention request may be an example of a retention request with an action that is due to be performed. For example, for a data retention request specifying an expiration date for a dataset, the data store 205 may determine that the data retention request is active on or after this specified expiration date. Based on the active data retention requests, the data store 205 may determine corresponding active actions to perform.
paragraph 26, The data center 120 may also utilize consolidation of work items to improve the efficiency and reduce the latency of deleting or exporting data records from a file -based system. For example, the aggregation of actions on a dataset-by-dataset basis may allow work processors to efficiently modify data stored in data center 120. Accessing a dataset in a data object store may be associated with inherent processing overhead and latency. By minimizing the number of times a work processor accesses a dataset for modification, the system 100 improves the efficiency of the data retention process. Additionally or alternatively, utilizing retention rule 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Liu for the purpose of the data store 205 may evaluate the data retention requests to determine any active data retention requests

Regarding claim 15, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose a different action of the actions is allocated as the active action based on a different characteristic of the different action.
However, Bell discloses: 
Bell, paragraph 43, The first application (22), perhaps a web application, is configured to periodically change or update a value for a static attribute stored in the directory (24), while a second application (23) is configured to periodic read or monitor the value of the same static attribute. This value could be, for instance, recent stock prices which are updated in 20 minute intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Bell for the purpose of periodically changing or updating a value for a static attribute stored in the directory  

s 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Cudak (US 2015/0235672).    
Regarding claim 11, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.  However, Cudak discloses:
Cudak, paragraph 19, the linking site may maintain records further delineating which groups of users viewed each segment of the video and for how long.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Cudak for the purpose of determining the popularity of each segment of a video.  
Regarding claim 13, the combination of Bastide, Martino, Godoy, Chen and Cudak discloses the record of actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions; and
identifying the at least one component comprises identifying the at least one component based on the at least one of the user identity, the user group, the location, or the subject matter associated with each the actions. 
Cudak, paragraph 19, Further, sites linking to and from the content on another site might also track viewing activity.  For example, a site may provide a link to the video on the content provider’s site.  This site (also referred to herein as a linking site) may keep track – in the same manner as described above for the content provider – of how many views a particular segment(s) 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Gates.  
	Regarding claim 12, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the actions comprise at least one of an edit, a copy, a typographical variation, a rewind, or a fast-forward of the plurality of components in the file.  However Gates discloses:
Gates, paragraph 4, The viewer, can for instance, use the VCR to selectively fast-forward, rewind, pause and replay the recording of the broadcast in a time-shifted manner.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation for the purpose of providing features to increase the user’s enjoyment of the video. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and Cudak and further in view of Kansara (US 2017/0249719). 
	Regarding claim 14, the combination of Bastide, Martino, Godoy and Chen and Cudak        discloses the elements of the claimed invention as noted but does not disclose wherein  
However, Kansara discloses:
Kansara, paragraph 109, In step 1005, dynamic video-cropping application 832 determines a location of a point of high or of highest visual interest for the video segment received in step 1001. Generally, the location of the point of high or of highest visual interest for the video segment is determined based on each of the locations of the point of high or of highest visual interest for each frame of the video segment.  In some embodiments, the location of the point of high or of highest visual interest for the video segment is determined by computing an average location of the point of high or of highest visual interest for each frame of the video segment.  In other embodiments, the location of the point of high or of highest visual interest for the video segment is determined based on any other mathematical combination of the point of high or of highest visual interest for each frame of the video segment, such as a median location or a weighted average location of the point of high or of highest visual interest for each frame of the video segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen and Cudak to obtain above limitation based on the teachings of Kansara for the purpose of obtaining the point of highest visual interest. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Dorman. 

However, Dorman discloses:
Dorman, claim 1, a conflict handling unit which aggegates for display on the user interface of the synchronization client at least tone conflict of folders and files between the collaboration location and the local location for resolution during the synchronization process, and an update handling unot which aggregates for display on the user interface of the synchronization client summary information relating to one or more updates of folders and files triggering the synchronization process, wherein display of the summary information relating to each update is selectable expandable revealing additional options to the user to view an updated file or folder.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Dorman for the purpose of providing additional options to the user.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bastide, Martino, Godoy and Chen and further in view of Ternasky (US 2005/0262243).
Regarding claim 17, the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data 
Ternasky, paragraph 9, The invention overcoming these and other problems in the art relates in one regard to a system and method for digital rights management in an electronic document, in which the various media components in a media object, such as text, digital photographs or other images, audio samples, video clips or other content may be separately tracked and managed to preserve and manage the diverse rights in those components. In embodiments, the componentized electronic document may for example be served to a client machine from a content server. The electronic document may in embodiments contain an embedded list of the components making up the document, along with the associated, and possibly varying, sets of rights and privileges afforded to the individual components, for example to permit check in/check out to authorized or all users, to permit or prohibit the reproduction of digital photographs, or apply other rights, restrictions or privileges to those parts. For example the content server may remove parts of an electronic document before delivery to an unauthorized user or location. A parser in the recipient computer or other client device may likewise identify the associated rights and enforce or implement access and other privileges. In embodiments, the integrated rights management of the compound document may enhance and control the printing and other output activities of the content, for instance to prevent the unauthorized reproduction of protected works.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Ternasky for the purpose of digital rights management.  

Ternasky, paragraph 9, The invention overcoming these and other problems in the art relates in one regard to a system and method for digital rights management in an electronic document, in which the various media components in a media object, such as text, digital photographs or other images, audio samples, video clips or other content may be separately tracked and managed to preserve and manage the diverse rights in those components. In embodiments, the componentized electronic document may for example be served to a client machine from a content server. The electronic document may in embodiments contain an embedded list of the components making up the document, along with the associated, and possibly varying, sets of rights and privileges afforded to the individual components, for example to permit check in/check out to authorized or all users, to permit or prohibit the reproduction of digital photographs, or apply other rights, restrictions or privileges to those parts. For example the content server may remove parts of an electronic document before delivery to an unauthorized user or location. A parser in the recipient computer or other client device may likewise identify the associated rights and enforce or implement access and other privileges. In embodiments, the integrated rights management of the compound document may enhance and control the printing and other output activities of the content, for instance to prevent the unauthorized reproduction of protected works.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide (US 2018/0089160) in view of Martino (US 2009/0204603) in view of Godoy (US 2008/0077860) and further in view of Chen (US 2002/0184312)    
Regarding claim 19, Bastide discloses:
one or more computer readable storage media;
one or more processors operatively coupled with the one or more computer readable storage media; and
a software application comprising program instructions stored on the one or more computer readable storage media that, when read and executed by the one or more processors, direct the one or more processors to at least:
Bastide, paragraph 30, The present invention may be a system, a method, and/or a, computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.
Bastide, paragraph 35, These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions 

maintain a record of actions taken by multiple users with respect to a plurality of components in a document, 
Bastide, paragraph 23, Referring now to FIG. 3, a method of displaying a document is shown. As noted above, the document may be any form of document including, e.g., a spreadsheet, a text document, etc. Block 302 records user actions within the document. In the example of a spreadsheet document, block 302 may record such information as, e.g., the particular sheet within the document that is being accessed, a column and row position for a user's actions, and the user's identity. In some cases, the actions may be performed on several different locations within the document (e.g., if multiple separate cells are selected). In addition, block 302 records the type of action being performed. Following the spreadsheet example, exemplary actions can include navigation, viewing, selecting, formatting, updating, and editing. Block 304 assigns a weight to the actions. For example, editing a cell 104 can be weighted more heavily than simply viewing the cell.
Bastide, paragraph 19, It should be noted that the present embodiments may record actions from multiple users. For example, if a first user and a second user access the spreadsheet and perform navigation actions within the spreadsheet, a third user who has never accessed the spreadsheet before can be offered initial display options based on the recorded data from the first and second users.

wherein the record of the actions includes at least a static action 

Martino, paragraph 59, The system 100 manages and keeps safe subscriber digital content through a web interface with low complexity deployment and scalability. The system 100 increases collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution. The system 100 also manages personal media files including pictures, multimedia files, documents and video recordings. The subscriber may access the system 100 from any mobile or fixed connection. The system 100 adds value to main services by providing an integrated answer to document management needs.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Martino for the purpose of increasing collaboration by sharing content between employees and provides centralized content storing, for simple access and distribution.   

an active action taken by the multiple users with respect to the plurality of components in the document;
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Godoy discloses: 
Godoy, paragraph 4, Electronic documents (e.g., text files, hypertext markup language (HTML) files, electronic mail (email) messages, transactions requiring processing, etc.) are commonly used to store, transfer, communicate, and/or share information between and among individuals and/or groups. In some circumstances, an electronic document prepared by one individual will be further processed by a computer software program. For example, an individual managers or departments for comment and/or action.
It would have been obvious to one off ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Godoy for the purpose of reading parsing, or otherwise utilizing all or portions of the document and forwarding them to various managers or departments for comment and/or action.
 
identify, based on the record of the actions, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to the software application;
Bastide discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chen discloses:
Chen, paragraph 32, A leader 105 using the leader user client computer 104 (See FIG. 1) prepares a presentation for distribution to audience user/client computers 106-1, 106-N (See FIG. 1). The presentation is a series of foils stored in a web page storage 210 as a series of WebPages 220-1 . . . 220-N in standard HyperText Markup Language (HTML) forms. The principles of HTML document requests and response forms can be found in a number of text, for example, "Web Design In A Nutshell", by J. Niederst, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide to obtain above limitation based on the teachings of Chen for the purpose of preparing a presentation for distribution to audience user/client computers.

enable presentation, in the user interface to the software application, of the summary, wherein the summary comprises the one portion. .
Chen, paragraph 32, O'Reilly Press, 1999 or "Web Publishing with HTML 4" by L. LeMay, McMillan Press, 2000. Each web page is accompanied by a time line 230-1 . . . 230-N, which provides URL addresses to previous foils or web pages stored at the server 100. By scanning the time line an audience user client may access any past web page in the presentation, as will be described in connection with FIGS. 3A-D.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Bastide, Martino, Godoy and Chen and further in view of Cudak.    
	Regarding claim 20 the combination of Bastide, Martino, Godoy and Chen discloses the elements of the claimed invention as noted but does not disclose wherein the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions and to identify the at least one component the program instructions further direct the one or more processors to identify the at lead one component based 
Cudak, paragraph 19, Further, sites linking to and from the content on another site might also track viewing activity.  For example, a site may provide a link to the video on the content provider’s site.  This site (also referred to herein as a linking site) may keep track – in the same manner as described above for the content provider – of how many views a particular segment(s) of the video file received from the tracking site’s users.  Additionally, in the same manner as described above, the linking site may maintain records further delineating which groups of users viewed each segment of the video file and for how long.  This information is preferable obtained in step 102]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bastide, Martino, Godoy and Chen to obtain above limitation based on the teachings of Cudak for the purpose of tracking viewing activity.   

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

1/22/2021